DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it includes an implied phrase “The present invention relates to..”, a single run-on sentence, purported merits (nearly identical claim language), and more than 150 words, Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-14 are objected to because of the following informalities: “A downhole packer assembly” in the claims should be changed to –The downhole packer assembly--.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 86.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “such as a metal patch” and “such as a downhole tractor” respectively. The phrase ‘such as’, ’for example’ or ‘or like’ renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 is apparatus claim but recites “the axially movable part has been axially displaced” that is unclear because it implies method step.
Claim 10 recites “and/or” that is unclear whether it indicates all of the limitations in the claim or only some.  It makes the claim indefinite. The “has/have” in the claim should also be correct accordingly. 
Claims 2-15 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7, 9, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunz (20070199693).
Kunz discloses a downhole packer assembly, comprising: 
Re claim 1:
a body part 15 (i.e., fig. 1a) having an axial extension (through X), a first end (bottom) facing downhole and a second end (top) facing uphole towards the top of the well, 
an expandable tubular packer element 12 surrounding the body part, and a first end and a second end of the expandable tubular packer element 12 are fixedly connected (via 16a, 16b, i.e., pgh. 30) with the body part, providing an expandable space 17 therebetween, the expandable space being fillable with liquid during expansion (i.e., pgh. 36:7-10, ‘If the eutectic is in liquid form and the retainers are slid toward each other along the length of the support member, the bag can flex out to increase in diameter (FIG. 1b)’ – the bag is filled with liquid when the bag expands) , and 
a metal sleeve surrounding the expandable tubular packer element (i.e., pgh. 31:28-29, ‘it is also possible to use a metallic coil inside the bag to change the shape of the bag, and fig. 1b depicts the expandable tubular packer element 12 uniformly increased in a diameter – this indicates metallic coil/sleeve surrounds inside the packer element) 
wherein the downhole packer assembly further comprises a restriction unit 16a, comprising an axially movable part (top and bottom of 16a, i.e., pgh. 31:8-9, 19-20, ‘both retainers 16a, 16b may be axially slideable along the member’, ‘one or both retainers 16a and 16b may be driveable along the support member toward or away from each other.’)  the axially movable part having a first axially movable part end (bottom of 16a) facing the first end of the expandable tubular packer element 12 and a second axially movable part end (top of 16a) facing away from the expandable tubular packer element 12, the axially movable part having a first state (i.e., fig. 1a) in which the axially movable part is in a first axial position at least partly overlaps (fig. 1 depicts bottom of 12 partly overlaps top of 12) the expandable tubular packer element 12 and a second state  (i.e., fig. 1b) in which the axially movable part is in a second axial position axially displaced in relation to the first axial position (i.e., fig. 1b depicts top of 16a is away from the packer element 12) away from the expandable tubular packer element.
Re claim 3, the axially movable part is configured to move from the first axial position (i.e., fig. 1) to the second axial position (i.e., fig. 2) as the expandable tubular packer element 12 expands and forces the axially movable part (top of the axially movable part 16a) away from the expandable tubular packer element (i.e., fig. 2b depicts top of the axially movable part 16a is away from the element 12).
Re claim 6, the restriction unit 16a further comprises a second part (i.e., part between 22 and bottom of 16a) fixed in the axial direction in relation to the body part 15 in the first axial position of the axially movable part 16a (i.e., fig. 1).
Re claim 9, a second restriction unit 16b comprising an axially movable part (top and bottom od 16b), the axially movable part having a first part end (top of 16b) facing the first end of the expandable tubular packer element 12 and a second part end  (bottom of 16b) facing away from the expandable tubular packer element, the axially movable part having a first axial position (i.e., fig. 1a) in which the axially movable part at least partly overlaps (top of 16b partly overlaps bottom of 12) the expandable tubular packer element 12 and a second position (i.2., fig. 1b) in which the axially movable part has been axially displaced in relation to the body part away (i.e., fig. 1b depicts bottom of 16b) is away from the packer element 12) from the expandable tubular packer element.
Re claim 10 (as best understood by examiner, 112 issue), the axially movable part and/or the second part of the restriction unit has/have a base part and extending arms, each having an inwardly extending projection (i.e., the axially movable part and/or the second part of the restriction unit has/have a base part -their body, and pgh. 30, clips has extending arms, each having an inwardly extending projection when clips).
Re claim 15 (as best understood by examiner, 112 issue), A downhole system comprising the downhole packer assembly according to claim 1 and a driving unit (i.e., pgh. 65:1-3, ‘The eutectic seal element system can be deployed in well servicing operations using conventional service rigs that employ tubular strings, coil tubing or wireline’; deployed – driven) such as a downhole tractor, for propelling the downhole packer assembly in the well tubular metal structure 20 (i.e., pgh. 27:11 ‘wellbore casing’ is generally metal casing -see wellbore casing 200. It is metallic as shown by the cross-hatching: MPEP §608.02, subsection IX, and see Casing Specifications - Production Technology (production-technology.org) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 7, 8, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz.
Re claim 2, Kunz teaches the axially movable part has a length along the axial extension and overlaps the expandable tubular packer element, but is silent on the axially movable part has a length along the axial extension and overlaps the expandable tubular packer element by a distance being more than 10% of the length, preferably more than 25% of the length, even more preferably more than 50% of the length. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the axially movable part of Kunz with a length along the axial extension and overlaps the expandable tubular packer element by a distance being more than 10% of the length, preferably more than 25% of the length, even more preferably more than 50% of the length for a predictable performance of the assembly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. This also applies to claim 11 since Kunz teaches the axially movable part is ring-shaped (i.e., fig. 1), the second part end (bottom of 16a that overlaps partly top of the packer 12) having an annular projection (overlapped section), and the axially movable part comprising an intermediate section having an outer diameter smaller than that of the annular projection is directed to the range of diameter.  
Re claim 4, Kunz teaches the first part end of the axially movable part, but is silent on the first part end of the axially movable part has an inclined face inclining from an end point radially inwards towards the body part. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shape of the first part end of the axially movable part with an inclined face inclining from an end point radially inwards towards the body part for a predictable performance of the assembly, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). This also applies to claims 12 and 13 since they are directed to the inclined face and shape, further implies to claim 7 because projection of the body is pop-up shape. 
Re claims 5, 8, Kunz discloses the axially movable part maintained in the first axial position (i.e., fig. 1) but is silent on the axially movable part maintained in the first axial position by a snap ring or a spring-loaded element movable in a first groove in the body part and engaging a first indentation in an inner face of the axially movable part. However, Kunz teaches the axially movable part maintained in the first axial position by clamps, ties, clips, sleeves, fasteners, etc. And a snap ring and a spring-loaded element are well known. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a snap ring or a spring-loaded element movable in a groove in the body part and engaging a indentation in an inner face of the axially movable part for a predictable performance of the assembly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice. In re Leshin, 125 USPQ 416. This also applies to claim 14 because the snap ring requires an indentation in an outer face of the axially movable part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676